Citation Nr: 1102857	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  04-25 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected degenerative joint/disc 
disease of the thoracolumbar spine.

3.  Entitlement to service connection for a headache disability, 
to include as secondary to service-connected degenerative 
joint/disc disease of the thoracolumbar spine.

4.  Entitlement to an initial compensable rating for degenerative 
joint disease of the left hip.

5.  Entitlement to an initial compensable rating for degenerative 
joint disease of the right hip.


6.  Entitlement to an increased rating for chondromalacia of the 
right knee, status post operative with residual scars, rated 10 
percent disabling prior to September 12, 2008 and 30 percent 
disabling since that date.

7.  Entitlement to an increased rating for chondromalacia of the 
left knee, status post operative with residual scars, rated 10 
percent disabling prior to September 12, 2008 and 30 percent 
disabling since that date.

8.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1983 to February 
1988.

These matters come before the Board of Veterans' Appeals (Board) 
from August 2002, August 2006, and August 2007 rating decisions 
and a July 2007 Decision Review Officer (DRO) decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In the August 2002 decision, the 
RO denied entitlement to an increased rating in excess of 10 
percent for chondromalacia of the right knee and denied 
entitlement to an increased (compensable) rating for 
chondromalacia of the left knee.  In the August 2006 decision, 
the RO denied entitlement to service connection for headaches.  
In the July 2007 decision, the DRO granted service connection for 
degenerative joint disease of the left and right hips and 
assigned initial noncompensable disability ratings, both 
effective February 9, 2005.  In the August 2007 decision, the RO 
denied entitlement to service connection for fibromyalgia and 
high blood pressure and denied entitlement to a TDIU.

In May 2004, the RO assigned an increased 10 percent disability 
rating for chondromalacia of the left knee, effective November 
30, 2001.

In February 2005, the Veteran testified at a hearing before a 
local hearing officer at the RO with regard to the issue of 
entitlement to increased ratings for chondromalacia of the knees 
and a transcript of that hearing has been associated with his 
claims folder.

In December 2007, the Board denied the Veteran's claims for 
increased ratings for chondromalacia of the knees.  The Veteran 
appealed the Board's denials to the United States Court of 
Appeals for Veterans Claims (Court).

In December 2008, the Court vacated the Board's decision and 
remanded the case for readjudication in compliance with 
directives specified in a December 2008 Joint Motion filed by 
counsel for the Veteran and the VA secretary.

In September 2009, the RO granted increased 30 percent disability 
ratings for chondromalacia of the right and left knees, both 
effective September 12, 2008.

The Veteran testified before the undersigned at a September 2010 
hearing in Washington, DC.  A transcript of that hearing has been 
associated with his claims folder.

In August 2010, the Board granted the Veteran's motion to advance 
this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) 
(2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

"[O]nce the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided."   Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

The Veteran's medical records, including an August 2009 VA 
examination report, reveal diagnoses of fibromyalgia and migraine 
headaches.  Thus, current disabilities have been demonstrated.

The Veteran's service treatment records reveal that he sustained 
a head injury in November 1984 when he was struck in the head 
with a baseball bat.  He was diagnosed as having a laceration and 
contusion to the right side of the forehead.  

The Veteran has provided varying accounts as to the onset of 
fibromyalgia symptoms (e.g. multiple joint and muscle pains) and 
headaches, with some reports indicating that such symptoms began 
in service and other reports indicating that they began after 
service.

The Veteran has reported on numerous occasions that he 
experienced several post-service injuries, including being struck 
and pinned by a filing cabinet which fell down the stairs, 
falling from a ladder onto his hips and back, and injuring his 
head in a motor vehicle accident.

The Veteran was afforded a VA examination for headaches in June 
2007.  The physician diagnosed migraine headaches.  He opined 
that they were secondary to a post-service motor vehicle accident 
and that it was not likely ("less likely as not") that they had 
chronically increased in severity due to the Veteran's service-
connected back disability.  This opinion was based on the fact 
that there was no evidence in the Veteran's medical records to 
support such a relationship and he began to experience headaches 
shortly after a motor vehicle accident in 1989 or 1990.

The Veteran was afforded a VA examination for fibromyalgia in 
August 2009.  The physician opined that the fibromyalgia was not 
secondary to the Veteran's service-connected lower back or 
bilateral knee disabilities.  These opinions were based on the 
fact that the fibromyalgia pre-existed the back disability and 
was a separate and distinct entity which was not caused by the 
back disability and was not related to the knee disability.  In 
other words, there was no pathophysiologic relationship to 
support a causal relationship.

The June 2007 and August 2009 opinions are inadequate because 
although they address whether the Veteran's fibromyalgia and 
headaches were related to his service-connected back and knee 
disabilities, no opinions were provided as to whether these 
disabilities are directly related to service.  An adequate 
medical opinion must contain not only clear conclusions with 
supporting data, but also a reasoned medical explanation 
connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008).

The August 2009 opinion addressed whether the Veteran's 
fibromyalgia was caused by the service-connected back and knee 
disabilities, but did not address whether the fibromyalgia was 
aggravated by the service-connected disabilities.  See 38 C.F.R. 
§ 3.310 (2010).

Furthermore, there is evidence that the Veteran's headaches may 
have pre-existed service.  His service treatment records indicate 
that in a March 1983 report of medical history completed for 
service entrance he reported that he had a history of headaches.  
His March 1983 entrance examination reveals that there were no 
abnormalities at the time he entered service and he is presumed 
sound.  38 U.S.C.A. § 1111 (West 2002).

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b) (2010).

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2010).

The Veteran has reported that he began to experience headaches 
following his in-service head injury.  The Veteran is competent 
to report in-service headaches.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006).  Thus, there is evidence of 
possible in-service aggravation of a possibly pre-existing 
headache disability.  A new examination is needed to obtain a 
medical opinion as to whether the Veteran's headache disability 
pre-existed service and, if so, whether it was aggravated by 
service, or whether it is otherwise related to service.

VA regulations provide that where an examination report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the 
Board makes a decision based on an examination report which does 
not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).

The Veteran contends that he is entitled to a TDIU.  A TDIU may 
be assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  In exceptional circumstances, where the Veteran 
does not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially gainful 
employment.  38 C.F.R. § 4.16(a).

In the instant case the Veteran meets the schedular criteria for 
a TDIU under the provisions of 38 C.F.R. § 4.16(a) from September 
12, 2008.  There is medical evidence that the Veteran is unable 
to work in his usual occupation due to the service-connected 
thoracic spine disability and the bilateral knee disabilities.  
See the June 2009 VA examination.  However, it is not clear from 
this opinion whether the service-connected disabilities preclude 
all forms of substantially gainful employment, sedentary and 
physical.    

The Court has held that in the case of a claim for a TDIU, the 
duty to assist requires that VA obtaining an examination which 
includes an opinion on what effect the Veteran's service-
connected disability(ies) has on his ability to work.  
38 U.S.C. § 5103A (West 2002); Friscia v. Brown, 7 Vet. App. 294, 
297 (1994). 

In light of the Veteran's testimony and the inadequacy of the 
last VA examination, the Board finds that a new VA examination is 
required in order to determine the current severity of his 
service-connected disabilities and the impact of his service-
connected disabilities on his employability.

The evidence reflects and the Veteran has reported on several 
occasions, including during the September 2010 hearing, that he 
had applied for Social Security Administration (SSA) disability 
benefits for an unspecified disability.  The Court has held that 
where there has been a determination with regard to SSA benefits, 
the records concerning that decision must be obtained, if 
relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. 
Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA 
records when there is no evidence that they are relevant).  The 
medical records related to the SSA's disability determination(s) 
have not yet been associated with the claims file and may be 
relevant.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's duty to 
assist includes a duty to help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal custody.  
38 C.F.R. § 3.159(c)(4).  

During the September 2010 hearing, the Veteran testified that he 
received treatment for pain management twice a week at the VA 
Medical Center in Durham, North Carolina (VAMC Durham).  He 
reported that he received medical treatment for the fibromyalgia, 
hypertension, bilateral knee disabilities, and hip disabilities.  
The most recent records from this facility in the Veteran's 
claims file are dated in December 2008.  Thus, it appears that 
there may be additional VA treatment records that have not yet 
been obtained.  VA has a duty to obtain any such relevant 
records.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

The Veteran has raised the issues of entitlement to service 
connection for a bilateral eye disability, a psychiatric 
disability, diabetes mellitus, a digestive system disability, and 
right leg length discrepancy.  These claims have not yet been 
adjudicated.  The issue of entitlement to a TDIU is inextricably 
intertwined with the unadjudicated claims as well as with the 
claims for service connection for fibromyalgia, a headache 
disability, and hypertension, for higher initial ratings for 
degenerative joint disease of the hips, and for increased ratings 
for chondromalacia of the knees.  

The appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to defer 
adjudication of the claim on appeal pending the adjudication of 
the inextricably intertwined claim.  Holland v. Brown, 6 Vet. 
App. 443m 446 (1994) (a TDIU claim premised on a specific 
disability, is inextricably intertwined with a claim for an 
increased rating for the same disability); See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claims for service 
connection for a bilateral eye disability, 
a psychiatric disability, diabetes 
mellitus, a digestive system disability, 
and right leg length discrepancy.  These 
issues should not be certified to the 
Board, unless the Veteran perfects an 
appeal with a timely notice of disagreement 
and substantive appeal.

2.  Contact the SSA and obtain a copy of 
that agency's decision concerning the 
Veteran's claim for disability benefits, 
including any medical records used to make 
the decision.

3.  Obtain and associate with the claims 
file all records of the Veteran's treatment 
for fibromyalgia, headaches, hypertension, 
a bilateral hip disability, and a bilateral 
knee disability from VAMC Durham from 
December 2008 to the present.
 
4.  After the above development is 
completed, the RO should schedule the 
Veteran for a VA examination to determine 
the etiology of his current fibromyalgia.  
All indicated tests and studies should be 
conducted.  The Veteran's VA claims folder 
must be made available to the examiner for 
review in connection with the examination.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that the current 
fibromyalgia had its onset in service or is 
the result of a disease or injury in 
service.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that the Veteran's 
current fibromyalgia was either caused or 
aggravated (made worse) by his service-
connected disabilities including the 
service-connected degenerative joint/disc 
disease of the thoracolumbar spine or 
chondromalacia of the knees.  The examiner 
should quantify the amount of any 
aggravation, if possible.  

In formulating the above-requested 
opinions, the examiner should comment on 
the significance, if any, of the Veteran's 
reported post-service injuries. 

The examiner must provide a rationale for 
each opinion.  If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.  If 
the examiner rejects the Veteran's reports, 
the examiner should provide a reason for 
doing so.

5.  After the above development is 
completed, the RO should schedule the 
Veteran for a VA examination to determine 
whether the current headache disability was 
incurred or aggravated in service.  All 
indicated tests and studies should be 
conducted.  The Veteran's VA claims folder 
must be made available to the examiner for 
review in connection with the examination.

The examiner should opine as to whether the 
current headache disability pre-existed 
service and, if so, whether the disability 
was aggravated (underwent no permanent 
increase in disability) by active service 
beyond the normal progression of the 
disease. 

If the headache disability did not pre-
exist service, and was not permanently 
aggravated in service, the examiner should 
opine as to whether it is at least as 
likely as not (50 percent probability or 
more) that the Veteran's current headache 
disability had its onset in service, is 
related to his in-service head injury, or 
is otherwise the result of a disease or 
injury in service.  

The examiner should also opine as to 
whether it is at least as likely as not (50 
percent probability or more) that the 
Veteran's current headache disability was 
either caused or aggravated (made worse) by 
the service-connected disabilities 
including the service-connected 
degenerative joint/disc disease of the 
thoracolumbar spine.  The examiner should 
quantify the amount of any aggravation, if 
possible.  

In formulating the above-requested 
opinions, the examiner should comment on 
the significance, if any, of the Veteran's 
reported post-service injuries, and 
specifically his post-service head injury. 

The examiner must provide a rationale for 
each opinion.  If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so. 

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.  If 
the examiner rejects the Veteran's reports, 
the examiner should provide a reason for 
doing so.

6.  After the above development is 
completed, the RO should schedule the 
Veteran for appropriate VA examinations to 
evaluate the current severity of the 
service-connected disabilities.  All 
indicated tests and studies should be 
conducted.  The Veteran's VA claims folder 
must be made available to the examiner for 
review in connection with the examination.

The examiner(s) should also provide an 
opinion as to whether the Veteran's service 
connected disabilities (left knee, right 
knee, thoracic spine, cervical spine, left 
hip, and right hip disabilities) alone, or 
in conjunction with the other service-
connected disabilities, as likely as not, 
prevent him from obtaining or retaining 
substantially gainful employment (physical 
and sedentary) for which his education and 
occupational experience would otherwise 
qualify him.  If the examiner finds that 
the Veteran's service-connected 
disabilities prevent him from substantially 
gainful employment, the examiner should 
indicate the date that the Veteran was 
rendered unemployable.  

7.  Following completion of all indicated 
development, the RO should readjudicate the 
claims in light of the evidence of record.  
If any benefit sought on appeal remains 
denied, the RO should furnish a 
Supplemental Statement of the Case to the 
Veteran and his representative who should 
be afforded a reasonable opportunity for 
response.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


